Name: Decision (EU, Euratom) 2015/578 of the Representatives of the Governments of the Member States of 1 April 2015 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2015-04-11

 11.4.2015 EN Official Journal of the European Union L 96/11 DECISION (EU, Euratom) 2015/578 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 1 April 2015 appointing Judges and Advocates-General to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and four Advocates-General at the Court of Justice are due to expire on 6 October 2015. In addition, Council Decision 2013/336/EU (1) increased the number of Advocates-General of the Court of Justice to 11, with effect from 7 October 2015. Appointments should therefore be made for the period from 7 October 2015 to 6 October 2021. (2) It has been proposed that the terms of office of Mr Lars BAY LARSEN, Mr FranÃ §ois BILTGEN, Mr Endre JUHÃ SZ, Ms KÃ ¼llike JÃ RIMÃ E, Mr SiniÃ ¡a RODIN, Mr Allan ROSAS, Mr Marek SAFJAN and Mr Daniel Ã VÃ BY as Judges of the Court of Justice should be renewed. It has been proposed that the terms of office of Ms Juliane KOKOTT and Ms Eleanor SHARPSTON as Advocates-General of the Court of Justice should be renewed. In addition, Mr Henrik Saugmandsgaard ÃE has been nominated for the post of Advocate-General of the Court of Justice. (3) The panel provided for by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Lars BAY LARSEN, Mr FranÃ §ois BILTGEN, Mr Endre JUHÃ SZ, Ms KÃ ¼llike JÃ RIMÃ E, Mr SiniÃ ¡a RODIN, Mr Allan ROSAS, Mr Marek SAFJAN and Mr Daniel Ã VÃ BY to perform the duties of Judges of the Court Justice, and on the suitability of Ms Juliane KOKOTT, Ms Eleanor SHARPSTON and Mr Henrik Saugmandsgaard ÃE to perform the duties of Advocates-General of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges to the Court of Justice for the period from 7 October 2015 to 6 October 2021:  Mr Lars BAY LARSEN,  Mr FranÃ §ois BILTGEN,  Mr Endre JUHÃ SZ,  Ms KÃ ¼llike JÃ RIMÃ E,  Mr SiniÃ ¡a RODIN,  Mr Allan ROSAS,  Mr Marek SAFJAN,  Mr Daniel Ã VÃ BY. Article 2 The following are hereby appointed Advocates-General to the Court of Justice for the period from 7 October 2015 to 6 October 2021:  Ms Juliane KOKOTT,  Mr Henrik Saugmandsgaard ÃE,  Ms Eleanor SHARPSTON. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 1 April 2015. The President I. JUHANSONE (1) Council Decision 2013/336/EU of 25 June 2013 increasing the number of Advocates-General of the Court of Justice of the European Union (OJ L 179, 29.6.2013, p. 92).